Citation Nr: 1035145	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-39 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for hay fever.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for upper respiratory 
infections.

6.  Entitlement to a total disability evaluation for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  

The issues of entitlement to an increased rating for bronchial 
asthma and entitlement to a compensable evaluation for hay fever 
are addressed in the remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.

The issue of entitlement to service connection for a psychiatric 
disorder, to include as due to a service-connected disorder, has 
been raised by the record, but has not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over it, and 
it is referred to the RO for appropriate action.  




FINDING OF FACT

On January 22, 2009, prior to the promulgation of a decision in 
the appeals, the Veteran withdrew his appeals as to the issues of 
entitlement to service connection for a hiatal hernia, chronic 
sinusitis, and upper respiratory infections as well as his appeal 
of the issue of entitlement to a total disability evaluation for 
compensation based on individual unemployability (TDIU).


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issues of entitlement to service connection for a 
hiatal hernia, chronic sinusitis, and upper respiratory 
infections as well as the issue of entitlement to a TDIU have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.

By an August 2007 rating decision, the RO denied the Veteran's 
claims for entitlement to service connection for a hiatal hernia, 
chronic sinusitis, and upper respiratory infections, as well as 
his claim for entitlement to a TDIU.  In August 2007, the Veteran 
filed a notice of disagreement with regard to these issues, and 
in December 2007, he perfected his appeal.  However, in a January 
2009 written statement, the Veteran withdrew his appeal regarding 
these issues.  With no allegation of error of fact or law 
remaining before the Board, the Board does not have jurisdiction 
to review the appeals and they are dismissed.



ORDER

The appeals as to the issues of entitlement to service connection 
for a hiatal hernia, entitlement to service connection for 
chronic sinusitis, entitlement to service connection for upper 
respiratory infections, and entitlement to a TDIU are dismissed.


REMAND

During his July 2010 hearing before the Board, the Veteran 
contended that the most recent VA examination provided, which was 
performed in August 2009, is inadequate for rating purposes.  
Specifically, the Veteran alleges that the examiner was unable to 
complete pulmonary function tests as a result of the Veteran 
having fluid in his ears, and that he was not rescheduled for a 
new complete examination to evaluate the severity of his 
bronchial asthma and hay fever.  Review of the evidence of record 
corroborates the Veteran's allegations that he was unable to 
complete the pulmonary function tests as a result of having fluid 
in his ears.  VA treatment records from the date of the VA 
examination reflect that the Veteran was brought to the emergency 
room with complaints of ear pressure, noting that the Veteran 
developed bilateral ear pressure during a pulmonary function test 
and asked for the test to be stopped.  Moreover, review of the 
August 2009 VA examination report reflects that it does not 
provide sufficient detail to determine the severity of the 
Veteran's bronchial asthma and hay fever under the applicable 
rating criteria.

As the evidence reflects that the Veteran was not afforded a full 
and complete VA examination in August 2009 to determine the 
severity of his bronchial asthma and hay fever, and because the 
August 2009 VA examination report does not contain sufficient 
detail to rate the Veteran's service-connected bronchial asthma 
and hay fever under the pertinent rating criteria, the Board 
finds the August 2009 VA examination to be inadequate upon which 
to base an appellate decision.  


Accordingly, the Veteran must be provided with a new VA 
examination which thoroughly addresses the severity of his 
service-connected bronchial asthma and hay fever.  The RO should 
attempt to schedule the VA examination during a time that the 
Veteran does not have fluid behind his ears.

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for an 
appropriate VA examination to determine the 
current severity of his service-connected 
bronchial asthma and hay fever.  The RO must 
attempt to schedule the VA examination during 
a time that the Veteran does not have fluid 
behind his ears.  The claims file and a copy 
of this Remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All pertinent 
symptomatology and findings of bronchial 
asthma and hay fever must be reported in 
detail.  All necessary tests must be 
completed, to include pulmonary function 
tests which report the Veteran's FEV-1 and 
FEV- 1/FVC.  The examiner must report whether 
the Veteran takes daily inhalational or oral 
bronchodilator therapy, inhalational anti-
inflammatory medication, or uses systemic 
corticosteroids or immune-suppressive 
medications.  Any use of corticosteroids must 
be discussed to include the length and 
frequency of any such course of treatment.  
The examiner must also report, if applicable, 
the number of times the Veteran is seen on a 
monthly basis by a physician for exacerbation 
of bronchial asthma, and the number of 
attacks per week with episodes of respiratory 
failure.  The examiner must also indicate 
whether the Veteran's hay fever produces 
allergic or vasomotor rhinitis, whether there 
are any polyps, and whether the rhinitis 
produces obstruction of either nasal passage 
with a full description of any such 
obstruction.  As to all information 
requested, a complete rationale for all 
opinions must be provided.  If the requested 
opinion(s) cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

3.  The RO must then readjudicate the issues 
of entitlement to an increased evaluation for 
bronchial asthma and entitlement to a 
compensable evaluation for hay fever.  If any 
claim on appeal remains denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.



No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


